Opinion issued April 7, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00050-CV
                            ———————————
                     ROBERT JONES JUNIOR, Appellant
                                         V.
                     PINSON AUTOPLEX, LLC, Appellee


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-14204


                          MEMORANDUM OPINION

      Appellant, Robert Jones Junior, has neither paid the required fees nor

established indigence for purposes of appellate costs.       See TEX. R. APP. P. 5

(requiring payment of fees in civil cases unless indigent), 20.1 (listing requirements

for establishing indigence); see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208,
51.941(a) (West 2013), § 101.041 (West Supp. 2015); Order Regarding Fees

Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and Before

the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug.

28, 2015). After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal).

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                 PER CURIAM


Panel consists of Justices Bland, Brown, and Lloyd.




                                         2